UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2017 ASTA FUNDING, INC. (Exact name of registrant as specified in its charter) Delaware 001-35637 22-3388607 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 210 Sylvan Avenue Englewood Cliffs, New Jersey 07632 (Address of principal executive offices) Registrant’s telephone number, including area code: (201) 567-5648 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☒ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events On January 19, 2017, Asta Funding, Inc. issued a press release announcing the commencement of a self- tender offer to repurchase up to 5,314,009 shares of its common stock at a price of $10.35 per share. A copy of the press release is filed as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following exhibit is filed with this Current Report on Form 8-K: No. Description Press Release of Asta Funding, Inc.datedJanuary 19, 2017,announcing the commencement of a self-tender offer to repurchase its common stock. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASTA FUNDING, INC. Date: January 19, 2017 By: /s/ Bruce R. Foster Bruce R. Foster Chief Financial Officer EXHIBIT INDEX No. Description Press Release of Asta Funding, Inc.datedJanuary 19, 2017,announcing the commencement of a self-tender offer to repurchase its common stock.
